 



Exhibit 10.5
CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
OMEPRAZOLE SUPPLY AGREEMENT
AMENDMENT NO. 2
     This Amendment (the “Amendment”) by and among Santarus, Inc., a Delaware
corporation having a principal place of business at 10590 West Ocean Air Drive,
Suite 200, San Diego, CA 92130 (“SANTARUS”), Interchem Trading Corporation d/b/a
Interchem Corporation, a New Jersey corporation located at 120 Route 17 North,
Paramus, New Jersey 07652 (“INTERCHEM”), and Union Quimico Farmaceutica, S.A., a
corporation of Spain located at Mallorca, 262, 08008, Barcelona, Spain
(“UQUIFA”) is entered into as of July 11, 2007 (the “Effective Date”).
     Whereas, SANTARUS, INTERCHEM and UQUIFA have entered into that certain
Omeprazole Supply Agreement, dated September 25, 2003, as amended (the
“Agreement”), wherein UQUIFA agrees to manufacture and supply Omeprazole to
SANTARUS;
     Whereas, Section 5.3 of the Agreement provides that the price for the
Omeprazole to be purchased by SANTARUS under the Agreement shall be renegotiated
by SANTARUS, on the one hand, and INTERCHEM and UQUIFA, on the other hand, in
good faith on [***] at a mutually agreed upon time and reasonably in advance of
the expiration of the applicable [***] period and taking into account then
prevailing market conditions; and
     Whereas, SANTARUS, INTERCHEM and UQUIFA desire to amend and restate
Schedule C of the Agreement pursuant to and in accordance with Section 5.3 in
order to set a new price for the Omeprazole to be purchased by SANTARUS under
the Agreement and to clarify the timing for future price adjustments.
     Now, Therefore, in consideration of the foregoing recitals and the mutual
agreements contained in this Amendment, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
SANTARUS, INTERCHEM and UQUIFA, intending to be legally bound hereby, agree as
follows:
     1. Schedule C of the Agreement is hereby amended and restated in its
entirety to read as follows:
“SCHEDULE C
PRICING AND SHIPPING TERMS
Freight Terms: INTERCHEM and UQUIFA shall make all necessary shipping
arrangements to SANTARUS’ designated facility, [***] SANTARUS’ designated
facility, freight prepaid.
Shipping Method: Air Freight
Price: [***]
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



     2. It is hereby acknowledged that in accordance with Section 11.1 of the
Agreement, the Agreement has automatically renewed for an additional two
(2) years and shall be effective until September 25, 2009.
     3. Except as specifically set forth herein, all of the terms and provisions
of the Agreement shall remain unchanged, unmodified and in full force and
effect, and the Agreement shall be read together and construed with this
Amendment.
     4. Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to such terms in the Agreement.
     5. This Amendment may be executed in any number of counterparts, all of
which taken together shall constitute one and the same instrument and any of the
parties hereto may execute this Amendment by signing any such counterpart.
     In Witness Whereof, the parties hereto have caused this Amendment to be
executed as of the date first above written.

                                          Interchem Trading Corporation
Santarus, Inc.,
      d/b/a Interchem Corporation,
a Delaware corporation       a New Jersey corporation
 
                           
By:
  /s/ Warren Hall
      By:   /s/ Joseph M. Pizza
           
 
                           
Name:
Title:
  Warren Hall
Senior Vice President, Manufacturing and Product Development       Name:
Title:   Joseph M. Pizza
President/CEO            
 
                            Union Quimico Farmaceutica, S.A.,                  
      a corporation of Spain                        
 
                           
By:
  /s/ Mark Ian Robbins
                       
 
                           
Name:
  Mark Ian Robbins                        
Title:
  Chief Executive                        

 